Order, Supreme Court, New York County (Barbara Kapnick, J.), entered on or about March 1, 2002, denying plaintiffs motion for summary judgment and granting defendants’ cross motions for summary judgment dismissing the complaint with prejudice, unanimously affirmed, with costs.
Plaintiff failed to show that she was the “procuring cause” of the sale ,of the apartment so as to earn a real estate brokerage commission (see Greene v Hellman, 51 NY2d 197, 205-206 [1980]; Loeb Partners Realty v Sears Assoc., 288 AD2d 110 [2001]). Moreover, any ambiguities in the fee agreement drawn by plaintiff must be construed against her (see Garrick-Aug Assoc. Store Leasing v Wein, 271 AD2d 344 [2000]). Since the agreement contained no specified duration, a “reasonable duration” was implied by the court (see Hampton Realty v Conklin, 220 AD2d 385, 387 [1995], lv denied 87 NY2d 805 [1996]). There was no basis to imply a term of duration any longer than the one year fixed by the court.
We have considered plaintiffs remaining arguments and find them to be without merit. Concur — Buckley, P.J., Tom, Rosenberger, Ellerin and Williams, JJ.